ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
ACI-SCC JV                                  )     ASBCA Nos. 58222, 58282, 58283
                                            )                58367,58370,58581
Under Contract Nos. W5J9JE-10-D-0017        )
                    W5J9LE-l l-C-0001       )

APPEARANCES FOR THE APPELLANT:                    Dirk Haire, Esq.
                                                  Jessica Haire, Esq.
                                                  Sean Milani, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                               ORDER OF DISMISSAL

       The appeals have been settled. Accordingly, they are dismissed from the Board's
docket with prejudice.

      Dated: 19 April 2016


                                                TERRENCE S. HARTMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58222, 58282, 58283, 58367, 58370,
58581, Appeals of ACI-SCC JV, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals